 

Exhibit 10.3

RELEASE AND WAIVER AGREEMENT

 

This Release and Waiver Agreement (“Release”), dated as of May 27, 2015, is
entered into between Signature Group Holdings, Inc., a Delaware corporation (the
“Company”) and Christopher Manderson (the “Executive”).

 

WITNESSETH:

WHEREAS, in order to provide an orderly and amicable arrangement with respect to
Executive’s separation from the Company, the Company desires to provide
Executive with severance in the form of a lump sum payment;

WHEREAS, in order to be eligible to receive severance and other consideration as
described in this Release, Executive must execute a release and waiver of all
claims and causes of action against the Company, and all of its affiliates and
related entities; and

WHEREAS, Executive acknowledges that the consideration received by Executive
under the terms of this Release for the release and waiver contained herein is
in addition to any consideration the Company is otherwise required to provide.

NOW, THEREFORE, in consideration for the promises and the mutual covenants and
agreements set forth below, the parties hereby acknowledge and agree as follows:

 

AGREEMENT:

 

1.     Separation Date.   Executive’s separation from employment with the
Company will be effective immediately May 27, 2015 (“Separation
Date”).  Effective as of the Separation Date, the Executive and the Company
hereby acknowledge and agree that the Evergreen Employment Agreement, dated
August 1, 2014 (“Evergreen Agreement”), by and between the Executive and the
Company, as well as any other prior agreements or understandings, are hereby
terminated and of no further force or effect.

 

2.     Final Compensation. The Company will pay Executive’s final compensation
earned through and including the Separation Date.  In addition, the Company will
offer Executive the right to continue to participate in its group health plan
pursuant to COBRA.  Except as specifically provided in this Release, Executive
understands that Executive will not be entitled to any other payment, benefits
or other consideration from the Company related to Executive’s employment with
the Company or Executive’s separation from the Company.

 

 

--------------------------------------------------------------------------------

 

3.     Severance and Other Consideration.  In consideration for the promises
made herein by Executive, the Company will pay Executive severance in the form
of a lump sum payment of one year’s base salary at the rate in effect at the
time of termination pursuant to the Evergreen Agreement, payable within fifteen
(15) days following, pursuant to Section 4, the termination of the Executive,
and execution and return of this Release by the Executive.  

 

4.     Releases and Waiver.

 

a)Executive (on behalf of his or herself and his or her heirs, executors, legal
representation, administrators and assigns) hereby voluntarily, knowingly and
willingly releases and forever discharges the Company, its subsidiaries,
affiliates, and parents, together with each of those entities’ former and
current officers, directors, shareholders, managers, employees, agents,
fiduciaries, and administrators (collectively, the “Company Releasees”) from any
and all liabilities, agreements, compensation, demands, damages, claims, and
causes of action of any nature whatsoever that they may have had or now have,
known and unknown, against any of the Company Releasees including, but not
limited to, those that are by reason of or in any manner whatsoever connected
with the Company’s hiring of Executive, Executive’s employment relationship with
the Company, or the termination of the Executive’s employment with the Company,
including, but not limited to, under any public policy, contract, or tort, or
under common law; wrongful discharge; retaliation; breach of contract;
infliction of emotional distress; or defamation; or arising under any policies,
practices, or procedures of the Company and including, specifically, all alleged
discriminatory events, acts, patterns or practices based on age, religion,
creed, sex, sexual orientation, national origin, ancestry, disability, handicap,
marital status, gender identity, race or color, arising under any statute or law
including, without limitation, the Americans with Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et. seq., the
Older Workers’ Benefit Protection Act, the Rehabilitation Act of 1973 (including
Section 504 thereof), Title VII of the 1964 Civil Rights Act, the Civil Rights
Act of 1866 (42 U.S.C. § 1981), the Civil Rights Act of 1991, the Equal Pay Act,
the National Labor Relations Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, and the Employee Retirement
Income Security Act of 1974, all as amended, and any other federal, state, or
local law, regulation, or ordinance; or any claim for costs, fees, or other
expenses, including attorneys’ fees, incurred in these matters, except for
claims to the payments due under this Agreement.  It is further and expressly
agreed that, except as otherwise provided in Section 4(b) below, to the fullest
extent permitted by law, Executive will not commence, maintain, prosecute or
participate in any action or proceeding of any kind against the Company based on
any of the claims waived herein occurring up to and including the date of
Executive’s signature.  Executive represents and warrants that Executive has not
done so as of the effective date of this Release.  

- 2 -

--------------------------------------------------------------------------------

 

b)By signing this Release Executive expressly does not release or waive any
right to file or maintain a charge or participate in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”) or
any other applicable federal, state or local administrative agency.  However,
Executive does waive rights to any monetary or equitable recovery should the
EEOC, or any such federal, state, or local agency pursue any claims on
Executive’s behalf arising out of or relating to Executive’s employment with
and/or separation from employment with the Company and Executive hereby promises
not to seek or accept any award, settlement or other monetary or equitable
relief from any source or proceeding brought by any person or applicable
federal, state or local administrative agency on Executive’s behalf or on behalf
of any class of which Executive is a member with respect to any of the claims
Executive has waived.  

c)Notwithstanding the foregoing promises and rights, if Executive violates this
Section 4, Executive agrees to indemnify and hold harmless the Company from and
against any and all costs, attorneys’ fees and other expenses authorized by law
which result from, or are incident to, such violation.  

d)If Executive is at least forty (40) years of age, in compliance with the
aforementioned Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et.
seq. and the Older Workers’ Benefit Protection Act, the Executive is shall be
afforded at least twenty-one (21) days to consider waiving age-related
discrimination claims by executing this Release, and has the right to revoke his
signature within seven (7) days after his execution of it.  Executive
understands that this Agreement will not become effective and enforceable unless
the seven day revocation period passes and Executive does not revoke the
Agreement in writing.  Executive understands that this Agreement may not be
revoked after the seven day revocation period has passed. The Executive hereby
acknowledges that Executive (i) has read this Release and understands its legal
effect and binding nature; (ii) has been advised to consult with an attorney
prior to executing this Release and that Executive has had the opportunity to do
so; (iii) is acting voluntarily and of Executive’s own free will in executing
this Release; (iv) has been informed that Executive has at least twenty-one (21)
days to consider such execution; (v) has seven (7) days following execution to
revoke this Release; and (vi) unless revoked during the seven (7) day period,
this Release shall remain in full force and effect.

5.     Non-Disclosure

ARTICLE I.  Except as required by law or as specified in this Section, Executive
agrees that he will not disclose any of the terms and conditions of this Release
to any person or entity who is not a party to this Release, with the sole
exceptions of Executive’s current or any future attorneys and financial
advisors.  In addition, Executive will instruct Executive’s current or any
future attorneys and financial advisors who have acquired knowledge of the
matters discussed herein to treat such information as privileged and
confidential and not to disclose such information except as consistent with this
Release and required by law.

- 3 -

--------------------------------------------------------------------------------

 

6.     Non-Disparagement

ARTICLE II. The Executive shall not, at any time following the Separation Date,
directly or indirectly, disparage the Company or the business or properties or
assets of the Company.  The Company’s CEO shall not, at any time following the
Separation Date, directly or indirectly, disparage the
Executive.  Notwithstanding the foregoing, nothing in this Section 6 shall
preclude the Executive or the Company’s CEO from making truthful statements or
disclosures that are required by applicable law or legal process.

7.     Proprietary Information.  Executive agrees that all information, whether
or not in writing, concerning the Company’s business, technology, business
relationships or financial affairs which the Company has not released to the
general public (collectively, “Proprietary Information”) is and will be the
exclusive property of the Company.  By way of illustration, Proprietary
Information may include information or material which has not been made
generally available to the public, such as: (a) corporate information, including
plans, strategies, methods, policies, resolutions, negotiations or litigation;
(b) marketing information, including strategies, methods, customer identities or
other information about customers, prospect identities or other information
about prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and (d)
operational and technological information, including plans, specifications,
manuals, forms, templates, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, compensation structure, performance evaluations and
termination arrangements or documents.  Proprietary Information also includes
information received in confidence by the Company from its customers or
suppliers or other third parties.  Executive agrees not to use or disclose any
Proprietary Information.

 

8.     Unemployment Compensation.  The Company agrees to not protest any claim
for unemployment insurance compensation that Executive may make.

 

9.     Return of Property.  Executive acknowledges and agrees that he has
returned all Company property in Executive’s possession, custody or control to
the Company.

 

10.   Acknowledgements.  Executive acknowledges (a) that he has at least
twenty-one (21) days from receipt of this document to consider whether to accept
or reject this Release pursuant to Section 4(d).  Executive may accept this
Agreement by executing it and returning it by no later than June 5, 2015 to
Craig Bouchard, Chief Executive Officer of the Company; (b) that Executive may
at Executive’s option, sign this Release prior to the end of such period but is
not required to do so; (c) that Executive is voluntarily and knowingly entering
into this Release; and (d) that Executive understands the legal and binding
effect of this Release.

 

11.   Governing Law.  This Release shall be construed in accordance with the
substantive laws of the State of California, without regard to its conflict of
laws principles.

 

12.   Counterparts.   This Release may be executed by each of the parties hereto
in separate counterparts (including electronic counterparts) and have the same
force and effect as if the Company and Executive had executed it as a single
document.

 

- 4 -

--------------------------------------------------------------------------------

 

13.   Successors and Assigns.   The rights and obligations of the parties under
this Release shall be binding upon and shall inure to the benefit of the
Company’s successors and assigns.  This Release shall not be assignable by
Executive.

 

14.   Entire Agreement.  This Release expresses the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersedes any prior agreements or understandings, written or oral, with respect
to such subject matter.

 

 

[Signature page follows]

 

 

 

- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Release as of the date
written above.

 

CHRISTOPHER MANDERSON

 

Signature Group Holdings, Inc.

 

 

 

/s/ CHRISTOPHER MANDERSON

 

/s/ CRAIG T. BOUCHARD

 

 

Name:  Craig T. Bouchard

 

 

Title:   Chief Executive Officer

 

[Signature Page Release and Waiver Agreement – Signature Group Holdings, Inc.]